ALLOWABLE SUBJECT MATTER
This application is in condition for allowance except for the presence of claims 2-3, 5-6, 8-9, 11-12, 14-15, AND 17-18 directed to an invention non-elected without traverse.  Accordingly, claims 2-3, 5-6, 8-9, 11-12, 14-15, AND 17-18 have been cancelled.  Claims 1, 4, 7, 10, 13, and 16 are pending and allowed.   
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Wolf et al., US5485417 (A) teaches a process allowing the adjustment of different damping characteristics of a motor vehicle damper taking into account the state of travel of the motor vehicle and damping requirement defining quantities depending on the travelling state according to an operating mode which can be preselected by the driver. The switch takes place as a function of a value of the total damping requirement determined from the instantaneous values of the damping requirement defining quantities according to a power function. The damping characteristic which is most desirable at each moment in time can be defined in real time. The process according to the invention can be used for various vehicles owing to adaptation of parameters which determine the power function.
In regarding to independent claims 1, 7 and 13, Wolf taken either individually or in combination with other prior art of record fails to teach or render obvious a method of accessing a set of control signals, wherein at least a first control signal of said set of control signals comprises at least one value associated with at least one user-induced input,  said vehicle having at least one vehicle suspension damper coupled to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on Monday – Friday 8:30 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667